Citation Nr: 1026554	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.

2.  Entitlement to an initial rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2003 and May 2004 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for pseudofolliculitis barbae 
and a 10 percent rating for bilateral tinnitus, each effective 
October 21, 2002.  In February 2004, the RO increased the rating 
for pseudofolliculitis barbae from 0 to 10 percent disabling, 
effective October 21, 2002.  Where less than the maximum 
available benefits are awarded, the claim remains in controversy.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.  Factors warranting extraschedular 
consideration have neither been shown nor alleged.

2.  Since October 21, 2002, the Veteran's pseudofolliculitis 
barbae has been manifested by intermittent episodes of bumps and 
keloids to the anterior neck and sides of the face, with itching 
and flaking.  It has not been manifested by visible or palpable 
tissue loss, distortion of one set of or paired features, or two 
or three characteristics of disfigurement.  It does not involve 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas.  It has not required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2009); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
2.  Since October 21, 2002, the effective date of service 
connection, the criteria for a disability rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.118, Diagnostic Codes 7806, 7813 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Bilateral Tinnitus

The Veteran is seeking an increased rating for bilateral 
tinnitus.  He contends that his tinnitus is bothersome and keeps 
him up at night, and that it also causes him to feel nauseas.  
The RO denied the Veteran's request because a rating of 10 
percent is the maximum schedular allowance under Diagnostic Code 
6260 and there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit found that 38 
C.F.R. § 4.25(b) (2009) and 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999-2009) limit a Veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus of 10 percent.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2009).  As there is no 
legal basis upon which to award separate schedular evaluations 
for tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that the record contains no indication of 
marked interference with employment or frequent hospitalization 
warranting consideration of referral for an extraschedular rating 
for tinnitus, nor has the Veteran argued that extraschedular 
consideration is warranted.  38 C.F.R. § 3.321(b) (2009).  Thus, 
no action with respect to referral for consideration of an extra-
schedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Therefore the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased rating for 
tinnitus and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis Barbae

The Veteran has been diagnosed with pseudofolliculitis barbae.  
This disorder is not listed under any Diagnostic Code in the 
Rating Schedule.  An unlisted disorder may be rated under a 
closely related disease or injury in which not only the functions 
affected, but also the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies are to be avoided, 
as is the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  The RO rated the 
condition under Diagnostic Code 7806 which contemplates 
disability due to dermatitis or eczema. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).  

Diagnostic Code 7806 provides that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or requires intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past twelve-month period, a 10 percent 
rating is warranted.  A 30 percent rating is for application 
where 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12- month period.  Diagnostic Code 7806 further provides 
that the disability may alternatively be rated pursuant to 
Diagnostic Code 7800, disfigurement of the head, face, or neck, 
Diagnostic Code 7801, for scars, or pursuant to Diagnostic Codes 
7801, 7802, 7803, 7804, and 7805, depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Diagnostic Code 7800 applies to disfigurement of the head, face, 
or neck and provides that a 10 percent rating is warranted where 
there is one of the eight characteristics of disfigurement, which 
are defined as:  a scar five or more inches in length, a scar at 
least one-quarter inch wide at the widest part, the surface 
contour of the scar is elevated or depressed on palpation, the 
scar is adherent to underlying tissue, the skin is hypo or hyper 
pigmented in an area exceeding six square inches, the skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches, there is underlying soft 
tissue missing in an area exceeding six square inches; and the 
skin is indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted where there is visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2009).

The Board finds that Diagnostic Codes 7801, 7802, 7803, 7804, and 
7805 are not applicable in this instance, because although the 
Veteran has suffered from keloids, and on VA examination several 
keloid papules were found, there was no evidence that there were 
painful scars on examination, or superficial or unstable scars, 
and the Veteran has not so contended.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).  
Accordingly, the Board has determined that there are no other 
criteria upon which the Veteran's disability may be rated.  

On March 2003 VA examination, the Veteran reported that his 
pseudofolliculitis barbae began while in service in 1970, which 
was the first time that he was required to shave.  At the time, 
bumps formed that grew into keloid formations.  Since then, 
because of the risk of keloids, he had not been able to shave 
regularly.  His current symptoms included pruritus in the beard 
area.  His treatment was not to shave.  In the past, he had used 
Magic Shave, with little improvement.  He also did not find 
relief using the triple blade razor or shaving in the direction 
of hair growth.  Whenever he removed hair completely from the 
beard area, he developed bumps and keloid formation.  There were 
no side effects from his current treatment and no systemic 
symptoms.  Physical examination revealed one keloidal papule on 
the left mental area.  There were a few postules in the beard 
area.  On the posterior neck, there were two or three keloidal 
papules.  The diagnosis was mild pseudofolliculitis barbae, well 
controlled with current treatment of not shaving. 

VA treatment records dated from September 2003 to October 2006 do 
not reference any complaints or treatment for pseudofolliculitis 
barbae.  

The Veteran contends that his skin problems have gotten harder to 
maintain, and include itching, rash, and flaking.  He has stated 
that he develops a rash on his face once or twice a month that he 
treats with calamine lotion and Benadryl.  When the rash clears 
up, he is left with dry, flaky skin.  Using oil and grease helps 
to relieve these symptoms.  

The Board finds that the evidence of record weighs against the 
Veteran's claim for an increased rating.  On March 2003 VA 
examination, Veteran reported episodes of bumps and keloids to 
the anterior neck and sides of the face, which started during 
service when he shaved daily.  Physical examination revealed one 
keloidal papule on the left mental area, a few postules in the 
beard area, and two or three keloidal papules on the posterior 
neck.  Those findings do not demonstrate that the Veteran 
suffered from pseudofolliculitis barbae affecting more than 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas.  Additionally, the evidence does not demonstrate that the 
Veteran's skin condition requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  No systemic 
pathology was fond on examination, and calamine lotion, Benadryl, 
and Magic Shave do not amount to corticosteroids or other 
immunosuppressive drug use.  Further, there is no evidence of 
visible or palpable tissue loss, gross distortion or asymmetry of 
one feature or paired set of features, or two or three 
characteristics of disfigurement.
While the Veteran has provided credible testimony that his 
pseudofolliculitis has caused monthly itching and flaking of the 
skin, and the Veteran is competent to state the occurrence of 
such symptoms, those symptoms do not warrant a higher rating 
under the applicable diagnostic codes.  As such, there is no 
basis upon which to grant a rating in excess of 10 percent under 
the applicable rating criteria.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for the Veteran's diabetes 
mellitus, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the service-
connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that since October 21, 2002, the effective 
date of service connection, a rating higher than 10 percent for 
pseudofolliculitis barbae has not been warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims for an increased initial ratings arise from 
his disagreement with the initial evaluations assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds 
that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's VA treatment records and afforded him VA 
examinations with respect to his claims.  The Board finds these 
actions have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


